NOTE: ThiS order is nonprecedential
United States Cou1't of AppeaIs
for the FederaI Circuit
DAVID M. PE CARD,
Petiti0ner,
v.
DEPARTMENT OF AGRICULTURE,
Respondent.
2011-3151
lo
Petiti0n for review of the Merit
B0ard in case n0. DA3330090730-B-1.
SySte1ns Pr0tection
ON MOTION
ORDER
David M. Pecard moves for leave
pauperis.
Upon consideration thereof
IT IS 0RDERED THATZ
The motion is granted
to proceed in forma

PECARD V. AGRlCULTURE
2
FOR THE COURT
 2 0  /s/ J an Horba1}[
Date J an H0rb a1y
cc: David M. Pecard
S
Kent C. Kiffner, ESq.
C1erk
I.S. 00
THE
115 '
'é‘i’¢.,,
\"\'lQ-lIn
§"nl"
rim
9-35
me
35
:Ll1
3
JUL 20 2011
JAN HORBALY
CLERK
§